BIMINI CAPITAL MANAGEMENT ANNOUNCES FOURTH QUARTER 2009 RESULTS · Fourth Quarter Income from Continuing Operations of $8.9 Million · 2009 Annual Income from Continuing Operations of $47.6 Million · MBS Portfolio Remains 100% Invested in Agency MBS · Company to Discuss Results on Tuesday, March 9, at 8:30 a.m. ET VERO BEACH, Fla. (March 4, 2010) - Bimini Capital Management, Inc. (OTCBB:BMNM) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month and twelve month periods ended December 31, 2009.See the following paragraphs for a discussion.The cash/stock dividend that was paid on January19, 2010 and the one-for-ten share reverse stock split to be completed on March 12, 2010 materially change the number of outstanding shares of the Company’s Class A Common Stock.This distorts our operating results on a per share basis and therefore per share amounts are omitted below.Please see Attachment A for summary tables of our financial highlights on a per share basis – reflecting both our share dividend on January 19, 2010, and the one-for-ten share reverse stock split on March 12, 2010. The Company reported income from continuing operations of $8.9 million for the three month period ended December 31, 2009, compared with income from continuing operations of $2.3 million for the three month period ended September 30, 2009.
